                      Case 20-50772-BLS                      Doc 15          Filed 11/03/20              Page 1 of 2



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

 In re:                                                                                         Chapter 7
 HERITAGE HOME GROUP, LLC, et al.,1                                                             Case No. 18-11736 (BLS)
                   Debtors.                                                                     (Jointly Administered)
 ALFRED T. GIULIANO, in his capacity as Chapter 7 Trustee
 of HERITAGE HOME GROUP, LLC, et al.,

                    Plaintiff,
              v.                                                                                Adv. Proc. No. 20-50772 (BLS)
 KPS SPECIAL SITUATIONS FUND III (A), L.P.; KPS
 SPECIAL SITUATIONS FUND III, LP; KPS SPECIAL
 SITUATIONS FUND III (SUPPLEMENTAL), LP; KPS
 SPECIAL SITUATIONS FUND III (AIV), LP; KPS
 OFFSHORE INVESTORS LTD.; KPS CAPITAL
 PARTNERS, LP; KPS CAYMAN MANAGEMENT III
 LTD.; KPS INVESTORS III, LTD.; KPS INVESTORS III,
 LP; KPS INVESTORS III (AIV), LP; KPS INVESTORS III
 (AIV), LTD.,

                                   Defendants,

 PNC BANK, NATIONAL ASSOCIATION,

                                   Nominal Defendant.

                                                  CERTIFICATE OF SERVICE

               I, Peter J. Keane, hereby certify that on the 3rd day of November, 2020, I caused a copy
of the documents listed below to be served on the individuals on the attached service list in the manner
indicated:

          [Signed] Order Approving Fourth Stipulation for Extension of Time for the KPS
           Defendants to Answer, Move, or Otherwise Respond to the Complaint [Adv. Docket No. 14]


Dated: November 3, 2020                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                              /s/ Peter J. Keane
                                                              Peter J. Keane (DE Bar No. 5503)
                                                              919 N. Market Street, 17th Floor, P.O. Box 8705
                                                              Wilmington, DE 19899 (Courier 19801)
                                                              Telephone: (302) 652-4100
                                                              Facsimile: (302) 652-4400
                                                              Email: pkeane@pszjlaw.com

                                                              Counsel to Alfred T. Giuliano, Chapter 7 Trustee

1
  The “Debtors” in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number, as applicable, are: Heritage
Home Group LLC (9506) (“HHG”); HH Global II B.V. (0165) (“HH Global II”); HH Group Holdings US, Inc. (7206) (“HHG Holdings”); HHG
Real Property LLC (3221) (“HHG Property”); and HHG Global Designs LLC (1150) (“HHG Designs”).



DOCS_DE:230302.4 31270/002
                 Case 20-50772-BLS   Doc 15    Filed 11/03/20   Page 2 of 2




Heritage v KPS Adv Service List
Document No. 229915
07-Electronic Mail

ELECTRONIC MAIL
(Counsel to KPS)
Mark E. Felger, Esquire
Cozen O'Connor
1201 N. Market Street, Suite 1001
Wilmington, DE 19801
Email: mfelger@cozen.com

ELECTRONIC MAIL
(Counsel to KPS)
Jeffrey D. Saferstein, Esquire
Jacob A. Adlerstein, Esquire
Sarah Harnett, Esquire
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Email: jsaferstein@paulweiss.com
       jadlerstein@paulweiss.com

ELECTRONIC MAIL
(Counsel to PNC Bank, National Association)
Stanley B. Tarr, Esquire
Blank Rome LLP
1201 N. Market Street, Suite 800
Wilmington, DE 19801
Email: tarr@blankrome.com

ELECTRONIC MAIL
(Counsel to PNC Bank, National Association)
John E. Lucian, Esquire
Michael C. Graziano, Esquire
Christopher A. Manion, Esquire
Blank Rome LLP
One Logan Square
130 N. 18th Street
Philadelphia, PA 19103-6998
Email: lucian@blankrome.com
       graziano@blankrome.com
       cmanion@blankrome.com




DOCS_DE:229915.2 31270/002
